NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         JAN 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ANTHONY P.X. BOTHWELL,                           No. 15-17323

               Plaintiff-Appellant,               D.C. No. 3:13-cv-05439-JSC

   v.
                                                  MEMORANDUM*
 JOHN O. BRENNAN, Director, Central
 Intelligence Agency, United States of
 America; CENTRAL INTELLIGENCE
 AGENCY,

               Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Northern District of California
                Jacqueline Scott Corley, Magistrate Judge, Presiding**

                            Submitted January 18, 2017***

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Anthony P.X. Bothwell, an attorney, appeals pro se from the district court’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See
28 U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in his action alleging violations of the Freedom of Information

Act (“FOIA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Animal Legal Def. Fund v. U.S. Food & Drug Admin., 836 F.3d 987, 990 (9th Cir.

2016), and we affirm.

      The district court properly granted summary judgment on Bothwell’s FOIA

requests for records pertaining to Jean Souetre because, even if the articles

Bothwell submitted were admissible, they did not establish a genuine dispute of

material fact as to whether the Central Intelligence Agency (“CIA”) waived the

application of FOIA Exemption 3. See Pickard v. Dep’t of Justice, 653 F.3d 782,

786 (9th Cir. 2011) (setting forth criteria for determining whether a fact is deemed

“officially acknowledged”). We reject as without merit Bothwell’s contentions

regarding redaction of records and the CIA’s alleged error in failing to consider the

public interest before invoking Exemption 3.

      The district court properly granted summary judgment on Bothwell’s FOIA

requests for records pertaining to David Morales because Bothwell did not raise a

genuine dispute of material fact as to whether the CIA’s search for responsive

records was inadequate. See Lahr v. Nat’l Transp. Safety Bd., 569 F.3d 964, 987-

89 (9th Cir. 2009) (concluding that agency’s declarations established that it

                                          2                                     15-17323
conducted searches reasonably calculated to uncover responsive records and the

agency’s failure to produce or identify a few isolated documents was insufficient to

show its searches were inadequate). Bothwell’s contentions regarding the CIA’s

prior disclosure of certain records and alleged error in failing to consider the public

interest are inapposite because the CIA did not invoke an exemption in response to

Bothwell’s FOIA request pertaining to Morales.

      AFFIRMED.




                                           3                                    15-17323